                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                             IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   KARI MILLER and SAMANTHA                                    No. C 19-00698 WHA
                                                                         11   PAULSON, individually and on behalf of all
United States District Court




                                                                              others similarly situated,
                               For the Northern District of California




                                                                         12                   Plaintiffs,
                                                                         13     v.                                                        ORDER ON PTR LLC’S MOTION
                                                                         14                                                               TO DISMISS FOR LACK OF
                                                                              PETER THOMAS ROTH, LLC; PETER                               PERSONAL JURISDICTION
                                                                         15   THOMAS ROTH GLOBAL, LLC; PETER
                                                                              THOMAS ROTH LABS LLC; and DOES
                                                                         16   1–100,
                                                                                        Defendants.
                                                                         17                                                   /

                                                                         18           The background of this action has been set forth in a prior order on a motion to dismiss
                                                                         19   for lack of personal jurisdiction (Dkt. No. 38). In brief, plaintiffs filed the instant false
                                                                         20   advertising action against, relevant here, three entities bearing the name of Peter Thomas Roth in
                                                                         21   one variation or another, alleging all claims against each defendant equally: Peter Thomas Roth,
                                                                         22   LLC (“PTR LLC”); Peter Thomas Roth Global, LLC (“PTR Global”); and Peter Thomas Roth
                                                                         23   Labs LLC (“PTR Labs”). On February 20, both PTR LLC and PTR Global moved to dismiss for
                                                                         24   lack of personal jurisdiction (Dkt. No. 18). An order dated April 5 granted the motion as to PTR
                                                                         25   Global and allowed discovery as to PTR LLC (Dkt. No. 38).
                                                                         26           Regarding PTR LLC, plaintiffs argued PTR LLC was the contracting entity for every
                                                                         27   purchase made on the website at issue (www.peterthomasroth.com), inasmuch as that website
                                                                         28   had published the name “Peter Thomas Roth, LLC” in the terms of service agreement and the
                                                                              privacy policy (Dkt. Nos. 26-1, 26-2). Thus exercising personal jurisdiction over PTR LLC was
                                                                          1    proper, according to plaintiffs (see Dkt. No. 26 at 12). PTR LLC countered that the website,
                                                                          2    which is allegedly owned and operated by PTR Labs, had mistakenly listed “Peter Thomas Roth,
                                                                          3    LLC” instead of “Peter Thomas Roth Labs, LLC” on its website due to a typographical error.*
                                                                          4    The order dated April 5 accordingly granted plaintiffs seventy-five days to conduct jurisdictional
                                                                          5    discovery as to the alleged typographical error (Dkt. No. 38 at 4). This order follows the parties’
                                                                          6    submission of supplemental briefs detailing the results of plaintiffs’ jurisdictional discovery,
                                                                          7    which included the production of documents and a Rule 30(b)(6) deposition (Dkt. Nos. 52–53).
                                                                          8               Because there is no statutory method for resolving the question of personal jurisdiction,
                                                                          9    “the mode of its determination is left to the trial court.” Data Disc, Inc. v. Sys. Tech. Assocs.,
                                                                         10    Inc., 557 F.2d 1280, 1285 (9th Cir. 1977) (citing Gibbs v. Buck, 307 U.S. 66, 71–72 (1939)).
                                                                         11    Where, as here, the court “determines that it will receive only affidavits or affidavits plus
United States District Court
                               For the Northern District of California




                                                                         12    discovery materials,” the plaintiff “must make only a prima facie showing of jurisdictional facts
                                                                         13    through the submitted materials in order to avoid a defendant’s motion to dismiss.” Ibid. If the
                                                                         14    plaintiff makes a prima facie showing to defeat the defendant’s motion to dismiss, however, she
                                                                         15    must still prove the jurisdictional facts by a preponderance of evidence at a preliminary hearing
                                                                         16    or at trial. See id. at 1285 n.2.
                                                                         17               This order finds that plaintiffs have made a prima facie showing of the jurisdictional
                                                                         18    facts. The fact remains that the website named PTR LLC as the contracting entity. The
                                                                         19    requested jurisdictional discovery failed to reveal facts that sufficiently proved either PTR LLC’s
                                                                         20    typographical error theory or plaintiffs’ assertion that naming PTR LLC was intentional. Both
                                                                         21    sides are to blame for the fruitless discovery. Plaintiffs began discovery on the wrong foot with
                                                                         22    their noticed topics for the Rule 30(b)(6) deposition. Their requested “matters for examination”
                                                                         23    included (Ozeran Decl., Exh. A at 5–6):
                                                                         24                   1.      YOUR contacts, relationship, activities with or within the state of
                                                                                              California, INCLUDING ANY sales, contracts, agreements, disputes,
                                                                         25                   complaints, lawsuits, marketing, advertising, insurance, development,
                                                                                              testing, sourcing, or any other business activities or contact with (or within)
                                                                         26                   the state.
                                                                         27
                                                                         28           *
                                                                                         PTR LLC now asserts that Mr. Peter Thomas Roth, as an individual, owns the website at issue (Dkt.
                                                                              No. 52 at 2; Ozeran Decl., Exh. C).

                                                                                                                                         2
                                                                          1               2.    YOUR initial disclosures, discovery responses, discovery objections,
                                                                                          document production(s), pleadings and filings in this LITIGATION.
                                                                          2
                                                                              These absurdly overbroad topics violated the Supplemental Order to Order Setting Initial Case
                                                                          3
                                                                              Management Conference in Civil Cases, which order laid down discovery guidelines for the
                                                                          4
                                                                              conduct of the case. That order clearly required that subject matters noticed for a Rule 30(b)(6)
                                                                          5
                                                                              deposition be “described with ‘reasonable particularity’ ” and noted that “it [was] normally
                                                                          6
                                                                              improper to ask for FRCP 30(b)(6) deponents to testify concerning the entire basis of a claim or
                                                                          7
                                                                              defense” (Standing Order at ¶ 32(a)). Plaintiffs’ failed to heed this guidance.
                                                                          8
                                                                                      PTR LLC, however, also foot-faulted by failing to produce a witness to testify on the
                                                                          9
                                                                              issue at hand — namely, whether the naming PTR LLC was a typographical error — based on
                                                                         10
                                                                              personal knowledge (see id. at ¶ 32(c)). Though PTR LLC’s Rule 30(b)(6) witness, Natalie
                                                                         11
United States District Court




                                                                              Virtue, had worked on PTR Labs’ website “at one point,” she did not work on the website during
                               For the Northern District of California




                                                                         12
                                                                              the relevant time frame and thus had no direct knowledge of the alleged typographical error at
                                                                         13
                                                                              issue (see, e.g., Ozeran Decl., Exh. B at 82:24–83:6, 120:7–13). At most, her personal
                                                                         14
                                                                              knowledge amounted to prior experience with other errors not at issue in the instant action (see,
                                                                         15
                                                                              e.g., Safier Decl., Exh. A at 88:10–14). Nor did Virtue attempt to determine who made the
                                                                         16
                                                                              alleged typographical error or how the error originated (id., Exh. A at 93:9–22, 94:15–19).
                                                                         17
                                                                                     At bottom, the website named PTR LLC during the relevant time frame. That alone is
                                                                         18
                                                                              prima facie proof to sustain the question of personal jurisdiction until trial. The seventy-five day
                                                                         19
                                                                              jurisdictional discovery shed little light on the issue either way. The question of personal
                                                                         20
                                                                              jurisdiction remains, however, as plaintiffs must still prove the jurisdictional facts at trial. Wells
                                                                         21
                                                                              Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977) (“[P]laintiffs bear
                                                                         22
                                                                              the burden both of making an initial, prima facie showing of jurisdictional facts at the pleading
                                                                         23
                                                                              stage and of proving those facts by a preponderance at trial.”). At trial, PTR LLC may convince
                                                                         24
                                                                              the jury that its inclusion was in fact a typographical error — but that will be for the jury to
                                                                         25
                                                                              decide. For the time being, this order denies PTR LLC’s motion to dismiss.
                                                                         26
                                                                                     IT IS SO ORDERED.
                                                                         27
                                                                              Dated: August 14, 2019.
                                                                         28                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE

                                                                                                                                3
